Case: 13-31234      Document: 00512742186         Page: 1    Date Filed: 08/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-31234                                FILED
                                  Summary Calendar                        August 21, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
MARCUS WILLIAMS,

                                                 Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-1162


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Marcus Williams, Louisiana prisoner # 477846,
appeals the district court’s denial of his 28 U.S.C. § 2254 habeas petition
challenging his convictions for armed robbery and aggravated kidnapping. In
reviewing the denial of § 2254 relief, we address issues of law de novo and
findings of fact for clear error, applying the same deference to the state court’s
decision as the district court under the Antiterrorism and Effective Death


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31234     Document: 00512742186     Page: 2   Date Filed: 08/21/2014


                                  No. 13-31234

Penalty Act. Ortiz v. Quarterman, 504 F.3d 492, 496 (5th Cir. 2007). Habeas
relief may not be granted on a claim that was adjudicated on the merits in state
court, unless the decision “was contrary to, or involved an unreasonable
application of, clearly established Federal law as determined by the United
States Supreme Court,” § 2254(d)(1), or “was based on an unreasonable
determination of the facts in light of the evidence presented,” § 2254(d)(2). See
Harrington v. Richter, 131 S. Ct. 770, 787 (2011).
      Williams argues that the state court erred in determining that the
evidence was sufficient to support his convictions because the State failed to
negate the reasonable probability that the victim misidentified him as a
perpetrator. Employing the standard announced in Jackson v. Virginia, 443
U.S. 307 (1979), the state appellate court determined that the evidence was
sufficient for a rational trier of fact to conclude that Williams was one of the
men guilty of the armed robbery and aggravated kidnapping of Owen Santiago.
In making this determination, the state court considered the evidence that
Santiago already knew Williams, had an ample opportunity to view him during
the abduction, and made positive and consistent identifications of Williams as
a perpetrator. This was bolstered by the testimony of Officer Glapion that, at
around 1:00 a.m. on the night of Santiago’s abduction, Glapion observed
Williams and three other men walking away from the vicinity where Santiago’s
burning vehicle was discovered. This testimony also contradicted Williams’s
alibi evidence that he was at a club until 3:00 a.m. on the night of the incident.
Viewing this evidence in the light most favorable to the verdict, and giving the
jury’s credibility findings the deference they are due, the state court could find
that the evidence was sufficient to support Williams’s convictions.           See
Jackson, 443 U.S. at 319.




                                        2
    Case: 13-31234    Document: 00512742186     Page: 3   Date Filed: 08/21/2014


                                 No. 13-31234

      Citing to Louisiana law, Williams asserts that, in addition to the Jackson
v. Virginia standard, the State was required to negate any reasonable
probability of misidentification.     Although Louisiana law has such a
requirement when an offender’s identity is at issue, see State v. Barthelemy, 32
So. 3d 999, 1015 (La. Ct. App., 2010), “in challenges to state convictions under
[§ 2254], only Jackson . . . need be satisfied, even if state law would impose a
more demanding standard of proof.” West v. Johnson, 92 F.3d 1385, 1394 (5th
Cir. 1996) (internal quotation marks and citation omitted).
      The second claim presented by Williams is that the state court erred in
finding that the photographic lineup shown to Santiago was not unduly
suggestive and did not prejudice his defense. After reviewing the hearing on
the motion to suppress the identification and the actual photographic lineup,
the state court considered the relevant factors and determined that there was
no substantial likelihood of misidentification. See Manson v. Brathwaite, 432
U.S. 98, 114 (1977). Our review of the record, including the photographic
lineup, supports this determination. See Richter, 131 S. Ct. at 786-87.
      Finally, Williams claims that his trial counsel was ineffective in failing
to impeach the testimony of Santiago and Officer Glapion based on alleged
inconsistencies in their statements and their testimony.       The state court
properly applied the analysis announced in Strickland v. Washington, 466 U.S.
668, 687 (1984), in determining that Williams had not shown deficient
performance or prejudice.    A state court’s ruling on a claim of ineffective
assistance of counsel is entitled to high deference. Richter, 131 S. Ct. at 788.
The record supports the state court’s determination that Williams’s trial
counsel was not ineffective in his cross-examination of Santiago and Glapion
and that his representation did not prejudice Williams. Rather, the record




                                       3
    Case: 13-31234     Document: 00512742186     Page: 4   Date Filed: 08/21/2014


                                  No. 13-31234

supports the state court’s determination that he was convicted in light of the
victim’s compelling positive identification testimony.
      Williams has failed to show that the state court’s denial of his claims
involved an unreasonable application of clearly established federal law or
resulted in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented at trial. See Richter, 131 S. Ct. at 786-
87. The denial of his habeas corpus petition is AFFIRMED.




                                        4